

114 SCON 13 IS: Authorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present the Congressional Gold Medal to the American Fighter Aces.
U.S. Senate
2015-04-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS1st SessionS. CON. RES. 13IN THE SENATE OF THE UNITED STATESApril 20, 2015Mr. Manchin submitted the following concurrent resolution; which was referred to the Committee on Rules and AdministrationCONCURRENT RESOLUTIONAuthorizing the use of Emancipation Hall in the Capitol Visitor Center for a ceremony to present
			 the Congressional Gold Medal to the American Fighter Aces.
	
		1.Use of Emancipation Hall for ceremony to present Congressional Gold Medal to American Fighter Aces
 (a)AuthorizationEmancipation Hall in the Capitol Visitor Center is authorized to be used on May 20, 2015, for a ceremony to present the Congressional Gold Medal to the American Fighter Aces collectively, in recognition of their heroic military service and defense of our country's freedom throughout the history of aviation warfare.
 (b)PreparationsPhysical preparations for the conduct of the ceremony described in subsection (a) shall be carried out in accordance with such conditions as may be prescribed by the Architect of the Capitol.